Title: To James Madison from James Riddle and Others, [ca. 8 October] 1809
From: Riddle, James
To: Madison, James


Sir
[ca. 8 October 1809]
A representation has been forwarded to the Sec’y at war, praying that Lieutenant Small who Commands the Garrison in this Place may be bro’t to a court martial for his barbarous and inhuman Conduct towards his Soldiers and his abuse of the Inhabitants of the town. Reposing Unlimeted Confidence in you, Sir, as the Supreme Executive of the Nation and as Commander in Chief, of the Military We in behalf of the Citizens, pray your Attention to the Memorial to the Sec’y of war And hope immediate Steps will be taken to bring Mr. Small to the Punishment his Villianous Conduct Merits. We are Sir, with the most cordial approbation of your Conduct as P. U. S. Your obt. fellow citizens
Sign’d &ca.   James Riddle[and seven others]
